Citation Nr: 9921239	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-23 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability of the skull and right eye based on VA 
treatment at the Westside VA Medical Center (VAMC) in April 1990.

2.  Entitlement to an increased rating for residuals of a left 
knee shell fragment wound and injury, currently rated as 30 
percent disabling.

3.  Entitlement to an increased rating for a left shoulder 
disorder currently, rated as 20 percent disabling.

4.  Entitlement to an increased rating for a right shoulder 
disorder, currently rated as 10 percent disabling.

5.  Entitlement to an effective date earlier than December 28, 
1984 for the award of compensation benefits for mycosis 
fungoides.

6.  Entitlement to an effective date earlier than July 14, 1992 
for the award of a total disability rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
January 1970.

This case came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Chicago, Illinois, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The evidence does not show that the veteran suffered 
additional disability of the skull or right eye as a result of 
hospitalization, medical or surgical treatment.

2.  The veteran's claim for service connection for mycosis 
fungoides was received by the VA on December 28, 1984.

3.  He was awarded compensation benefits for mycosis fungoides at 
the 30 percent rate effective on that date.

4.  In a rating action dated in September 1990 service connection 
was granted for PTSD and a 30 percent rating was ultimately 
assigned effective in August 1990.

5.  The veteran did not file a notice of disagreement with that 
determination within one year after issuance of notification 
thereof.

6.  During the period from August 1, 1990 through July 13, 1992, 
the veteran's PTSD was manifested by some anxiety and sadness 
productive of no more than definite social and industrial 
impairment.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for additional disability of the skull 
and right eye based on treatment at the Westside VAMC in April 
1990 is not well grounded.  38 U.S.C.A. §§ 1151, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.358 (1998).

2.  An effective date earlier than December 28, 1984 for payment 
of compensation benefits for mycosis fungoides is not warranted.  
38 U.S.C.A. § 5110(a), (b)(1) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.400(b)(2) (1998).

3.  An effective date earlier than July 14, 1992 for payment of a 
total rating for PTSD is not warranted.  38 U.S.C.A. § 5110 
(b)(2) (West 1991 & Supp. 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Resulting from VA Medical Treatment

The veteran's claim for compensation benefits for additional 
disability of the skull and right eye based on treatment at the 
Westside VAMC in April 1990 is premised on 38 U.S.C. § 1151.  At 
the time of the veteran's claim in July 1992 that section 
provided that where any veteran suffered an injury, or an 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or as a result of having submitted 
to an examination under any law administered by the Secretary, 
and such injury or aggravation results in additional disability 
to such veteran, disability compensation shall be awarded in the 
same manner as if such disability or aggravation were service 
connected.  38 U.S.C.A. § 1151 (West 1991).  That provision was 
subsequently amended; however, the amendments were made 
applicable only to claims filed on or after October 1, 1997.  
Since the veteran's claim was filed prior to that date, the 
earlier version of Section 1151 set forth above is applicable to 
the instant case and will be the only version hereafter referred 
to by the Board in this decision.  Jones v. Gober, No. 98-664, 
slip op. at 4 (Vet. App. Jul. 7, 1999).  

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization, medical or surgical treatment, or examination, 
compensation will be payable for such additional disability.  In 
determining that additional disability exists, the following 
considerations will govern:  (1) The veteran's physical condition 
immediately prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury, each 
body part involved being considered separately.  (i) As applied 
to examinations, the physical condition prior to the disease or 
injury will be the condition at time of beginning the physical 
examination as a result of which the disease or injury was 
sustained.  (ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment was 
designed to relieve.  (2) Compensation will not be payable under 
38 U.S.C.A. 1151 for the continuance or natural progress of 
disease or injuries for which the training, or hospitalization, 
etc., was authorized.  38 C.F.R. § 3.358(a), (b) (1998).

In determining whether such additional disability resulted from a 
disease or an injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, medical 
or surgical treatment, or examination, the following 
considerations will govern:  (1) It will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  (2) The mere fact 
that aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it resulted 
from disease or injury or an aggravation of an existing disease 
or injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3) Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary consequences" 
are those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the time 
consent was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c) (1998).

The threshold question with regard to the issue of compensation 
benefits under 38 U.S.C.A. § 1151 for additional disability based 
on VA treatment in April 1990 is whether the veteran has 
presented a well-grounded claim with regard to that issue, that 
is, one which is plausible.  If he has not presented a well-
grounded claim, his appeal must fail and there is no duty to 
assist him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1996); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  For reasons set forth below, the Board finds that the 
veteran's claim is not well-grounded.
"[B]ecause prior section 1151 provided that benefits for a 
disability compensable thereunder "shall be awarded in the same 
manner as if such disability . . . were service [ ] connected", 
38 U.S.C. § 1151, [ ] the requirements for a well-grounded claim 
under this section are, paralleling those set forth in Caluza 
[Caluza v. Brown, 7 Vet.App. 498 (1995)], supra, generally as 
follows: (1) Medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the pursuit of 
a course of vocational rehabilitation under chapter 31 of title 
38, United States Code; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Similarly, assuming, without deciding, that a 
continuity-of-symptomatology analysis would apply in an prior 
section 1151 case, the veteran's claim here generally would be 
well grounded if he submitted evidence of each of the following: 
(a) Evidence that a condition was "noted" during his VA 
hospitalization or treatment; (b) evidence showing continuity of 
symptomatology following such hospitalization or treatment; and 
(c) medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post- 
hospitalization/treatment symptomatology. (Any other element of a 
successful prior section 1151 claim, such as that the "injury 
[is] . . . not the result of such veteran's own willful 
misconduct" would be for consideration in the adjudication of the 
merits of a well-grounded prior section 1151 claim.)  The 
credibility of the evidence presented in support of a claim is 
generally presumed when determining whether it is well 
grounded."  Jones slip op. at 5.  

To establish a well-grounded claim, the veteran must first show 
that he has additional disability as a result of VA treatment.  
This he has not done.  He asserts that when he had surgery at a 
VA facility in April 1990 it was supposed to be for the removal 
of a cyst under the skin of the right temple area.  He avers that 
the surgeon also removed a metal plate which was put into his 
skull as a child after an automobile accident.  He asserts that 
as a result of the April 1990 surgery he has continuous 
headaches, a sensation of a hole in the area, spots in the right 
eye and rapid movement in his face.  However, the report of 
surgery which the veteran had in April 1990 reveals that a 
fibrotic mass with foreign body was removed from the right 
temporal area under local anesthesia and it was reported that the 
veteran "tolerated [the] procedure well."  It was reported in a 
nursing note that he complained of a headache later in the day 
following the surgery.  He continued to complain of pain and 
swelling at the surgical site for several days.  It was reported 
that pathological evaluation of the mass showed a non-specific 
foreign body with crystalline amorphous material.  It was not 
malignant.  

In September 1992 a VA physician reviewed the veteran's medical 
records and reported that in April 1990 the veteran had surgery 
to remove a small cystic mass.  Following the surgery a minimal 
superficial infection developed and responded to appropriate 
treatment.  No residual, lingering symptoms or disability were 
anticipated.  A metal plate was not removed.  There was no 
relationship anatomically to the right eye, and neurological 
symptoms were not a complicating residual of the procedure done.  
The veteran has not presented any medical evidence to the 
contrary.  Since the veteran has not presented medical evidence 
of additional disability as a result of VA treatment, he has not 
presented a well-grounded claim for entitlement to compensation 
for disability resulting from VA medical treatment under the 
provisions of 38 U.S.C.A. § 1151.

Effective Date Mycosis Fungoides

The effective date of award of compensation benefits based on an 
original claim is the date of discharge if application therefor 
is received within one year after discharge.  Otherwise, the 
effective date of award is the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.400(b)(2) (1998).  

The veteran's initial claim for service connection for a skin 
condition was received by the VA on December 28, 1984.  The 
veteran was examined in February 1985 and pathological 
examination of a skin lesion was determined to be suspicious for 
mycosis fungoides.  In a rating action dated in March 1992 the 
veteran was granted service connection for mycosis fungoides and 
a 30 percent rating was granted effective December 28, 1984.  The 
law and regulations cited above control the effective date of 
awards of compensation benefits.  Although the veteran has 
asserted that he first filed a claim for service connection for a 
skin condition due to Agent Orange exposure in 1970, a review of 
all of the communications received from the veteran and of his 
medical records does not reveal any mention of his having a skin 
disorder prior to his December 1984 claim.  In this case, the law 
provides no basis for paying compensation benefits for any time 
prior to the date of receipt of that claim.

The United States Court of Veterans Appeals (Court) has held that 
where the law and not the evidence is dispositive, the Board 
should deny an appeal because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet.App. 426 (1994).  The appellant in this case has failed to 
allege facts which under the controlling law and regulations are 
a basis for a grant of the benefit sought.  Accordingly, his 
claim for entitlement to an earlier effective date of award of 
compensation benefits for mycosis fungoides must be denied.

Effective Date of Total Rating for PTSD

The veteran filed a claim for service connection for PTSD in 
April 1990.  A summary report of a period of hospitalization at a 
VA facility in March and April 1990 showed that he complained of 
nightmares and flashbacks and described himself as isolative and 
irritable.  Examination revealed that he appeared anxious.  He 
described his mood as a mixture of anxiety, sadness and anger.  
Speech was clearly articulated, logical, relevant and productive.  
There were flashbacks and nightmares, but no delusions or 
hallucinations.  He reported suicidal and homicidal thoughts 
without intent.  He was alert and oriented with good recall.  In 
a rating action dated in September 1990 the RO granted service 
connection for PTSD and assigned a 100 percent rating based on 
post hospital convalescence followed by a schedular 10 percent 
rating.  Clinical notes made during this period of 
hospitalization were received later and showed that the veteran 
reported homicidal thoughts and voices telling him to kill 
people.  He complained of decreased sleep and concentration.  
Affect was appropriate and thought processes were logical.  

Following that rating action a report of a period of 
hospitalization at a VA facility from April to July 1990 was 
received.  The veteran reported that he had a nightmare in which 
he was in a firefight and his lieutenant was blown up by a booby 
trap.  Examination revealed that his mood was sad.  There were no 
perceptual abnormalities.  Symptoms were reported to include re-
experiencing traumatic events, startle response, intrusive 
recollections, recurrent nightmares, withdrawal from the external 
world and inability to achieve intimacy in relationships.  In a 
rating action dated in February 1991 the RO assigned a 100 
percent rating based on hospitalization through July 1990 
followed by a schedular 30 percent rating.  Clinical notes made 
during this period of hospitalization were received later and 
showed the veteran attended and participated in group therapy.  
He gained insight into his feelings and behavior.  He appeared to 
be sleeping well.  

VA out-patient clinic records dated in February 1991 reveal that 
the veteran's mood was angry and his affect was tense.  He was 
oriented in all spheres, alert and cooperative.  

The veteran was hospitalized at a VA facility from October to 
December 1992 complaining of recurrent nightmares of combat and 
intrusive memories of combat.  He reported intense periods of 
sadness and difficulty with interpersonal relationships.  
Following that period of hospitalization the RO granted a 100 
percent rating based on a period of hospitalization and 
convalescence effective October 15, 1992 and continued the 30 
percent rating for PTSD effective January 1, 1993 in a rating 
actions dated in February and June 1993.  The veteran's 
representative filed a notice of disagreement with the denial of 
an increased rating and a claim for a total disability rating 
based on individual unemployability in July 1993.  In a rating 
action dated in August 1993 the RO denied the total disability 
rating claim.  

On VA examination in October 1993 it was reported that the 
veteran exhibited poor eye contact.  He was oriented in three 
spheres.  Concentration was decreased.  He exhibited 
confabulation.  Symptoms of PTSD reported included intrusive 
recollections, nightmares, flashbacks, avoidance of thoughts and 
activities associated with the trauma, diminished interest in 
significant activities, feeling detached from others, restricted 
affect, difficulty sleeping, irritability and difficulty 
concentrating.

In a letter dated in December 1993, a VA clinical psychologist 
who had been involved in treating the veteran reported that the 
veteran was seen in weekly group therapy.  He stated that the 
veteran's PTSD symptoms were severe.  He reported that the 
veteran experienced intrusive recollections of combat trauma in 
the form of violent nightmares, daytime flashbacks and obsessive 
ruminations about the past.  It was reported that the intrusions 
caused the veteran severe difficulty in concentration and 
disturbed his sleep to the extent that he was chronically 
irritable and prone to violent emotional and physical outbursts.  
The veteran's symptoms reportedly included acute exaggerated 
startle reflexes, extreme sensitivity to stimuli resembling 
combat, obsession with personal and family safety, extreme 
anxiety in crowded or confined situations and mistrust of the 
motives and behaviors of others.  It was reported that the 
veteran had substantial experiences of rage or emotional numbness 
and suffered through periods when he could not leave the house 
and did not wish to be visited by others.  The psychologist 
offered the opinion that the veteran remained totally disabled 
for the purpose of employment.

In a rating action dated in July 1993 the RO assigned a 50 
percent rating for the veteran's PTSD effective January 1, 1993, 
the day following termination of a 100 percent rating based on 
hospitalization and convalescence.  Denial of a total disability 
rating based on individual unemployability was continued.

The veteran was hospitalized at a VA facility in August and 
September 1995.  A psychotherapy summary report prepared during 
that period of hospitalization reveals that the veteran's PTSD 
symptoms were described as chronic and interfering with his 
attempts to make a satisfactory adjustment outside the hospital 
setting.  In a rating action dated in January 1996 the RO 
assigned a 100 percent rating based on hospitalization and 
convalescence beginning in August 1995 and continued a 50 percent 
rating for PTSD effective October 1, 1995, following termination 
of that rating.

In April 1996 letters were received from two VA psychologists who 
had treated the veteran.  One stated that the veteran's PTSD was 
a chronic, debilitating illness which could worsen over time.  It 
was reported that the veteran had nightmares, recurrent and 
intrusive memories of combat related trauma in Vietnam and 
dissociative symptoms.  The psychologist stated that the veteran 
had been unemployed since 1987 and opined that he was 
unemployable.  The second psychologist reported that the veteran 
had symptoms including intrusive recollections, hyperalertness, 
hyperarousal, emotional numbing, depression and rage and social 
isolation.  It was also his opinion that the veteran was 
unemployable.

In a rating action dated in May 1996 the RO assigned a 100 
percent rating for the veteran's PTSD effective June 13, 1993.  A 
rating action in June 1996 assigned an earlier effective date of 
that award, July 14, 1992, based on the date of receipt of out-
patient treatment records which led to an August 1992 rating 
action with which the veteran filed a notice of disagreement.

With regard to the veteran's contention advanced at his hearing 
on appeal in October 1998 that the effective date of an award of 
compensation benefits for PTSD should be in 1972 when he was 
first turned down, the same rationale as in his claim for an 
earlier effective date for award of compensation benefits for 
mycosis fungoides applies.  The veteran's initial claim for 
service connection for PTSD was received by the VA on April 17, 
1990.  The record does not reveal any earlier communication from 
the veteran that can be construed as a claim for service 
connection for PTSD.  Accordingly, compensation benefits may not 
be paid for any time prior to April 17, 1990.

The cumulative result of the rating actions described above is 
that the veteran's PTSD was rated (except for periods of 100 
percent ratings based on hospitalization and convalescence) 30 
percent disabling from August 1, 1990 through July 13, 1992 and 
100 percent disabling since July 14, 1992.  The law provides that 
the effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2) 
(West 1991 & Supp. 1998).  However, the RO has mistakenly applied 
that law in this case for two reasons.  First, the RO found that 
the decisions assigning 10 and 30 percent ratings were not 
appealed and became final.  The record clearly shows that 
communication from the veteran received along with a cover letter 
from his representative in October 1990 constitutes a notice of 
disagreement with the initial 10 percent rating.  Second, even if 
there had been an earlier final rating action, the date of 
receipt of VA records could not constitute the date of receipt of 
a claim for an increased rating without consideration of whether 
those records were constructively of record or whether the report 
of treatment itself constituted a claim as of the date of the 
treatment.  In this regard the Board finds that the October 1990 
communication from the veteran was a notice of disagreement with 
the initial rating action, and, therefore, the veteran's claim 
has remained open since the date of receipt of his claim for 
service connection for PTSD.  Therefore, with regard to the 
veteran's claim for a rating in excess of 30 percent for the 
period from August 1, 1990 through July 13, 1992, there has been 
no final decision and the provisions of the rating schedule are 
controlling.

Under the rating schedule provisions in effect prior to November 
7, 1996, a 30 percent rating was warranted for PTSD where there 
was definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms which resulted in reduction in 
initiative, flexibility, efficiency and reliability levels as to 
produce definite industrial impairment.  A 50 percent rating was 
warranted where the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired and 
there were symptoms which resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as to 
result in considerable industrial impairment.  A 70 percent 
rating required that the ability to establish or maintain 
effective or favorable relationships with people be severely 
impaired and that there be severe impairment of social and 
industrial adaptability.  A 100 percent rating was provided where 
the attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community and that there were totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from mature 
behavior.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.132 Code 9411 (effective prior to November 7, 1996).

During his period of hospitalization in 1990 the veteran 
exhibited some anxiety and sadness, but his speech was logical, 
relevant and coherent, he was alert and oriented and his recall 
was good.  While he complained of decreased sleep and 
concentration his affect was appropriate and his thought 
processes were logical.  Although the veteran complained of 
difficulty sleeping, he reportedly appeared to be sleeping well 
during the hospitalization from April to July 1990.  While it was 
reported in an out-patient report dated in January 1991 that the 
veteran's mood was angry and his affect tense, he was reported to 
be oriented in all spheres, alert and cooperative.  The record 
does show a worsening of the veteran's reported symptoms 
beginning about the time of his hospitalization in October 1992, 
however, symptoms productive of considerable industrial 
impairment are not shown during the time from August 1, 1990 
through July 13, 1992.  Hence, the evidence does not provide a 
basis for assigning a rating in excess of 30 percent during that 
time.


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for 
disability of the skull and right eye based on treatment at 
Westside VAMC in April 1990 is denied. An effective date earlier 
than December 28, 1984 for the award of compensation benefits for 
mycosis fungoides is denied.  An effective date earlier than July 
14, 1992 for the award of a total disability rating for PTSD is 
denied.

	

REMAND

The Board notes that the veteran's last VA medical examination 
for compensation purposes was in October 1993.  At his October 
1998 hearing the veteran indicated that he could not move his 
left arm more than about 25 degrees from his side.  

Following the initial RO determination in this case, an opinion 
of the VA General Counsel held that a veteran who had arthritis 
and instability of the knee may be rated separately under 
diagnostic codes 5003 and 5257 and that the veteran's knee 
disability should be so rated.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997).  The holding in that opinion was modified by the 
General Counsel in VAOPGCPREC 36-97.  Since on the most recent VA 
examination X-rays showed degenerative changes, further 
consideration by the RO is necessary with regard to whether the 
veteran has arthritis which is service connected and, if so, 
whether a separate compensable rating is warranted.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court noted that 
orthopedic examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40 and 4.45.  Therefore, an examiner 
must express, to the extent possible, the degree of additional 
range of motion loss due to pain, as well as the degree of 
additional range of motion loss due to any weakened movement, 
excess fatigability, or incoordination when range of motion 
studies are conducted.  When the veteran was last examined in 
October 1993, the Court had not yet issued DeLuca and the Board 
notes the examiner did not provide all of the data needed to 
evaluate the veteran's left knee or bilateral shoulder disorders 
under the guidelines of DeLuca.

In view of the foregoing, it is the opinion of the Board that 
additional action is necessary prior to final determinations on 
the three claims for increased ratings.  Accordingly, the case is 
REMANDED for the following:

1.  The RO should ask the veteran to 
identify all sources of treatment he 
received for his left knee and shoulders 
since October 1993 and obtain copies of 
complete clinical records from all sources 
identified that are not already of record.

2.  The RO should then schedule the veteran 
for a special VA orthopedic examination to 
determine the current severity of his left 
knee and bilateral shoulder disorders, 
including any restrictions due to pain.  
Any indicated studies or tests should be 
accomplished.  The claims folder and a copy 
of this remand must be available to the 
examiner for review in conjunction with the 
examination.  The examiner's report should 
fully set forth all current complaints, 
pertinent clinical findings, and diagnoses, 
including ranges of motion.  In particular, 
the examiner should comment, to the extent 
possible, on the degree of additional range 
of motion loss (i.e., range of motion loss 
over the loss that is objectively evidenced 
through range of motion studies) that the 
veteran has due to pain, weakened movement, 
excess fatigability, or incoordination.  
The examiner should also comment as to 
whether the veteran has lateral instability 
or subluxation of the left knee, and, if 
so, determine whether it would be 
characterized as slight, moderate, or 
severe.  The examiner must also provide a 
rationale for any opinion given.

3.  Following completion of the foregoing, 
the RO should review the claim.  In doing 
so, the RO should specifically consider 
General Counsel opinions VAOPGCPREC 23-97 
and 36-97 regarding multiple ratings.  
Then, the RO should readjudicate the claim 
and rerate the veteran's left knee disorder 
and bilateral shoulder disorder under the 
appropriate diagnostic code(s).  If any of 
these claims remains denied, the RO should 
provide the veteran and his representative 
an appropriate supplemental statement of 
the case and give them the opportunity to 
respond.

The case should then be returned to the Board for completion of 
appellate review.  No action by the appellant is required unless 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Veterans 
Appeals for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 

